 



EXHIBIT 10.29

LODGENET ENTERTAINMENT CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT

     This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
January 13, 2004 and entered into by and between LODGENET ENTERTAINMENT
CORPORATION, a Delaware corporation (“Borrower”) and CANADIAN IMPERIAL BANK OF
COMMERCE, as administrative agent for the Lenders (in such capacity,
“Administrative Agent”), and is made with reference to that certain Credit
Agreement dated as of August 29, 2001, as amended (the “Credit Agreement”), by
and among Borrower, the Lenders named therein, Administrative Agent, the
Syndication Agent named therein, the Co-Documentation Agents named therein, the
Co-Lead Arrangers named therein and the Swing Line Lender named therein.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement.

RECITALS

     WHEREAS, Borrower and Lenders desire to amend the Credit Agreement to
reduce the Applicable LIBOR Margin for Term Loans.

     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

     Section 1. AMENDMENTS TO THE CREDIT AGREEMENT

     1.1 Amendments to Section 1: Provisions Relating to Defined Terms

     A.     Subsection 1.1 of the Credit Agreement is hereby amended by deleting
clause (a) in the definition of “Applicable LIBOR Margin” and inserting in lieu
thereof the following:

     “(a) with respect to Term Loans that are LIBOR Loans, 3.50% per annum,”

     Section 2. CONDITIONS TO EFFECTIVENESS

     Section 1 of this Amendment shall become effective only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Amendment
Effective Date”):

     A.     On or before the Amendment Effective Date, Borrower shall deliver to
Lenders (or to Administrative Agent for Lenders with sufficient originally
executed copies, where appropriate, for each Lender and its counsel) copies of
this Amendment, executed by Borrower.

     B.     On or before the Amendment Effective Date, all corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent, acting on behalf of

 



--------------------------------------------------------------------------------



 



Lenders, and its counsel shall be satisfactory in form and substance to
Administrative Agent and such counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.

     C.     On or before the Amendment Effective Date, Administrative Agent
shall have received an executed consent to this Amendment in the form attached
hereto as Exhibit A (a “Lender Consent”) from all Lenders of the affected Class.

     Section 3. BORROWER’S REPRESENTATIONS AND WARRANTIES

     In order to induce Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, Borrower represents and warrants
to each Lender that the following statements are true, correct and complete:

     A.     Corporate Power and Authority. Borrower has all requisite corporate
power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”).

     B.     Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary corporate action on the part of Borrower.

     C.     No Conflict. The execution and delivery by Borrower of this
Amendment and the performance by Borrower of the Amended Agreement do not and
will not (i) violate any provision of any law or any governmental rule or
regulation applicable to Borrower or any of its Subsidiaries, the Certificate or
Articles of Incorporation or Bylaws of Borrower or any of its Subsidiaries or
any order, judgment or decree of any court or other agency of government binding
on Borrower or any of its Subsidiaries; (ii) conflict with, result in a breach
of or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Borrower or any of its Subsidiaries; (iii) result in
or require the creation or imposition of any Lien upon any of the properties or
assets of Borrower or any of its Subsidiaries; or (iv) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of Borrower or any of its Subsidiaries.

     D.     Governmental Consents. The execution and delivery by Borrower of
this Amendment and the performance by Borrower of the Amended Agreement do not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any federal, state or other governmental
authority or regulatory body.

     E.     Binding Obligation. This Amendment and the Amended Agreement have
been duly executed and delivered by Borrower and are the legally valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, except as

 



--------------------------------------------------------------------------------



 



maybe limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

     F.     Incorporation of Representations and Warranties From Credit
Agreement. The representations and warranties contained in Section 5 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the Amendment Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.

     G.     Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Potential Event of Default.

     Section 4. MISCELLANEOUS

     A.     Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

     (i)  On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.

     (ii)  Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

     (iii)  The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Credit Agreement or any of the other Loan Documents.

     B.     Fees and Expenses. Borrower acknowledges that all costs, fees and
expenses as described in subsection 10.2 of the Credit Agreement incurred by
Administrative Agent and its counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of
Borrower.

     C.     Headings. Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

     D.     Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE

 



--------------------------------------------------------------------------------



 



INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.

     E.     Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment (other than the provisions of Section 1
hereof, the effectiveness of which is governed by Section 2 hereof) shall become
effective upon the execution of a counterpart hereof by Borrower and
Administrative Agent and the execution of a Lender Consent by consenting Lenders
and receipt by Borrower and Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof.

(remainder of page intentionally left blank)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

              LODGENET ENTERTAINMENT
CORPORATION               By:   /s/ Gary H. Ritondaro      

--------------------------------------------------------------------------------

    Name:   Gary H. Ritondaro     Title:   Chief Financial Officer              
CANADIAN IMPERIAL BANK OF COMMERCE,     as Administrative Agent              
By:   /s/ Dean J. Decker      

--------------------------------------------------------------------------------

    Name:   Dean J. Decker     Title:   Managing Director         CIBC World
Markets Corp., as AGENT

 